                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO


DOMINIC BOUTELLE,
       As Parent of L.B.,                                   No. 17cv1232 GJF-SMV
       Plaintiff,
v.
BOARD OF EDUCATION OF LAS CRUCES
PUBLIC SCHOOLS,
       Defendant.


                                             ORDER
       This matter coming before the Court on Plaintiff’s unopposed Motion for Extension of

Time in which to file a Motion to Compel and the Court being fully advised, finds that the

Motion is well-taken and will be granted.


       Wherefore, Plaintiff is granted extension of time until January 7, 2019 in which to file a

Motion to compel, if any, concerning November 28, 2018 discovery responses by the

Defendant.


                                             ________________________________
                                             STEPHAN M. VIDMAR
                                             United States Magistrate Judge
submitted:
/s/ Gail Stewart
___________________
Gail Stewart, attorney for Plaintiff
approved:
Email approval on 12-17-18
_________________________________
Evelyn Howard-Hand, attorney for Defendant
